ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_02_EN.txt. 353

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

I agree with the Court in reaffirming, and in effect emphasizing, the
continued applicability of its previous Order to the deteriorating human
situation in Bosnia-Herzegovina. In support, I give below my reasoning
on some of the issues which, in my view, merit the exercise of the right to
speak separately under Article 57 of the Statute of the Court. |

I. BOSNIA-HERZEGOVINA’S REQUEST FOR PROVISIONAL MEASURES

Forum Prorogatum

As to paragraph 34 of the Order, the consensual basis of the Court’s
jurisdiction requires no emphasis. Forum prorogatum jurisdiction is no
exception. The argument that Yugoslavia accepted the jurisdiction of the
Court beyond the scope of Article IX of the Genocide Convention of 1948
is based on the fact that, in its written observations of 1 April 1993 on
Bosnia-Herzegovina’s first request for provisional measures, Yugoslavia
stated that it “recommends that the Court . . . order the application of”
certain other provisional measures. But, in paragraph 5 of the same writ-
ten observations, Yugoslavia asked the Court to reject the last five of the
six provisional measures then sought by Bosnia-Herzegovina

“taking into account that these measures are outside Article IX of the
Convention on the Prevention and Punishment of the Crime of
Genocide and that therefore the Court is not competent to decide
upon them”.

Also, in paragraph 6 of that document Yugoslavia stated

“that it does not accept the competence of the Court in any request of
the Applicant which is outside the Convention on the Prevention and
Punishment of the Crime of Genocide. This is without prejudice to
the final decision of the Yugoslav Government to be party to the dis-

299

pute submitted by the ‘Republic of Bosnia and Herzegovina’.

32
354 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

Again, at the hearing on Bosnia-Herzegovina’s first request for provi-
sional measures, on 2 April 1993, the acting Co-Agent for Yugoslavia
stated:

“The Federal Republic of Yugoslavia does not consent to any
extension of the jurisdiction of the Court beyond what is strictly
stipulated in the [Genocide] Convention itself.” (CR 93/13, p. 16,
2 April 1993, afternoon, Professor Shabtai Rosenne.)

Having regard to these clear statements on the basic jurisdictional posi-
tion taken by Yugoslavia, the question which arises is one of construction
of Yugoslavia’s own request for provisional measures of 1 April 1993 in so
far as jurisdiction is concerned. In the light of those statements, two of
which were set out in the same document requesting provisional mea-
sures, it is difficult to interpret the request as intended by Yugoslavia as an
offer to expand the jurisdiction of the Court; it seems more reasonable to
understand the request as intended to be considered only on the basis that
the provisional measures which it sought were considered by Yugoslavia
(whether rightly or wrongly) to be incidentally pertinent to genocide pro-
ceedings brought under Article IX of the Genocide Convention, assum-
ing that the Convention was in force between the Parties. Since the
question is one of consent, it is Yugoslavia’s intention which matters, not
the correctness of its view as to the relevance of its request to the subject of
genocide. It seems unlikely that the measures which it sought were under-
stood by Bosnia-Herzegovina as intended by Yugoslavia to raise issues
outside of the scope of Article IX of the Genocide Convention. Bosnia-
Herzegovina did not then seek to raise a question of forum prorogatum on
the basis of the measures so sought by Yugoslavia; on the view which it
now advances, it should have been in its interest to do so in order to repel
Yugoslavia’s persistent objection that jurisdiction did not exist outside of
that conferred by that provision.

The question in the Anglo-Iranian Oil Co. case really turned on the
intention with which Iran had filed its objections, other than its prelimi-
nary objection to jurisdiction. Its intention was that they were to be con-
sidered only if its basic objection to jurisdiction failed; accordingly, they
could not be interpreted as implying acceptance of the very thing which
was being consistently objected to (C.J. Reports 1952, pp. 113-114).
Yugoslavia’s objection to jurisdiction outside of Article IX of the Geno-
cide Convention is its basic position. That objection, being clear and con-
sistently pursued, could not reasonably be supposed to be intended by
Yugoslavia to be neutralized by something else contained in the very
document advancing the objection — at any rate, not in the absence of
language manifesting so contradictory an intention with unequivocal

33
355 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

clarity. Thus, from the point of view of intention, I am not persuaded that
Yugoslavia’s request for provisional measures can be treated differently
from Iran’s objections.

In the Corfu Channel case, Preliminary Objection, the Court noted that
Albania had by letter accepted “in precise terms ‘the jurisdiction of the
Court for this case’” (CJ. Reports 1947-1948, p. 27). This being so, the
Court was able to regard the letter as constituting a “voluntary and indis-
putable acceptance of the Court’s jurisdiction” (ibid.; emphasis added).
The need for clarity can scarcely be less imperative where, as in this case,
there is no statement accepting jurisdiction “in precise terms”. Yugo-
slavia’s conduct cannot, in my opinion, be characterized as implying an
indisputable acceptance of the Court’s jurisdiction in excess of that con-
ferred by Article IX of the Genocide Convention of 1948. The overriding
requirement of clear proof of consent sufficiently explains Fitzmaurice’s
conclusion that “[iJn actual fact the Court seems to have adopted an atti-
tude of considerable caution and conservatism on the subject of proro-
gated jurisdiction”, useful though the concept is (Sir Gerald Fitzmaurice,
The Law and Procedure of the International Court, 1986, Vol. II, p. 511).

Interim Judgment

In paragraph 19 of its written observations of 9 August 1993 on Bosnia-
Herzegovina’s second request for provisional measures, Yugoslavia
pleaded:

“Some of the provisional measures, like the one requested under
No. 3 {relating to annexation or incorporation], have the character of
a judgment. They are intended to legally resolve the subject-matter of
the dispute. Disputes are settled with judgments, not by provisional
measures. (Factory at Chorzôw, P.C.LJ, Series A, No. 12, p. 10.)”

On its own terms, that submission was not addressed to all of the
measures sought by Bosnia-Herzegovina. Assuming, however, that Yugo-
slavia is in fact invoking the interim judgment doctrine of the Factory at
Chorzow case in relation to Bosnia-Herzegovina’s request for provisional
measures to restrain genocide, I should think that the limits of the doctrine
were clearly demonstrated if its effect were to put the Court in the position
of a powerless bystander at the possible commission of that offence. The
Court’s case-law shows that that cannot be the true result of the doctrine
(see Nuclear Tests (Australia v. France), Interim Protection, I.C_J. Reports
1973, p. 99; Nuclear Tests (New Zealand v. France), Interim Protection,
LCJ. Reports 1973, p. 135; and United States Diplomatic and Consular
Staff in Tehran, Provisional Measures, I.C.J. Reports 1979, p. 16, para. 28).

34
356 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

In domestic systems the proposition that an interlocutory injunction can
in no circumstances cover the same ground as the main remedy does not
always prevail!.

The idea of a provisional measure of protection which may have the
same effect as the main remedy is conceptually distinct from the idea of an
interim judgment. The object of the former is the protection of the right in
issue pending the final adjudication of the claim; the object of the latter is
to give to the plaintiff interim relief by way of advance payment on
account of a liability which is admitted or reasonably clear but not yet
precisely quantified. Provisions for interim payment exist in some legal
systems. By contrast, as the Court pointed out in the Factory at Chorzow
case, a request which is really for relief by way of interim judgment is “not
covered by the terms of the provisions of the Statute and Rules...” of the
Court (P.C.LJ., Series A, No. 12, p. 10).

In that case, Germany did use some of the language associated with
provisional measures. It is clear, however, that it was really seeking an
interim judgment in the sense mentioned above. This was illustrated by its
opening premise “that the principle of compensation is recognized and
that only the maximum sum to be paid by the Polish Government is still in
doubt ...” (ibid. p. 6). That was the essential basis on which it was asking
for an Order requiring Poland to “pay to the German Government, as a
provisional measure, the sum of thirty millions of Reichsmarks within one
month from the date of the Order sought” (ibid., p. 10). The request was
rightly refused, the Court simply having no such power. Here, provided
that a measure is truly conservatory of the rights in contest pending judg-
ment, the possibility that it may produce the same effect as the main relief
sought (though a discretionary consideration) does not put it out of the
power conferred on the Court by Article 41 of the Statute to indicate pro-
visional measures (see Dr. E. Dumbauld, Interim Measures of Protection in
International Controversies, 1932, pp. 163-164, and the general discussion
in Jerzy Sztucki, Interim Measures in the Hague Court: An Attempt at a
Scrutiny, 1983, pp. 93 ff.).

1 See, in English law, Halsbury’s Laws of England, 4th ed., pp. 537-538, para. 953, and
Woodford v. Smith, [1970] 1 All ER 1091 n. and [1970] 1 WLR 806. °

2 See, for example, the position in English law as set out in The Supreme Court Prac-
tice 1993, London, 1992, Vol. 1, Order 29/9 ff.

35
357 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)
Media Material

Some criticism was offered by Yugoslavia in so far as the means of
proof tendered by Bosnia-Herzegovina included press, radio and tele-
vision statements and reports. Are these admissible and, if so, how far?

The Court is of course “bound by the relevant provisions of its Statute
and its Rules relating to the system of evidence” (Military and Paramilitary
Activities in and against Nicaragua (Nicaraguav. United States of America),
LCJ. Reports 1986, p. 39, para. 59). But those provisions have to do with
time-limits and other matters designed “to guarantee the sound adminis-
tration of justice, while respecting the equality of the parties” (ibid.). They
do not bear on the categories of material admissible as evidence, or on the
principles by which evidence is assessed by the Court.

As regards these, there are no technical rules, such as those which exist
in most domestic systems (South West Africa, Second Phase, I.C.J. Reports
1966, p. 430, Judge Jessup, dissenting opinion; and Barcelona Traction,
Light and Power Company, Limited, Second Phase, I.C.J. Reports 1970,
p. 98, para. 58, Judge Sir Gerald Fitzmaurice, separate opinion, and ibid.,
p.215, para. 97, Judge Jessup, separate opinion). Referring to the common
law “best evidence” rule, Judge Sir Gerald Fitzmaurice pointedly
observed that “[i]Jnternational tribunals are not tied by such firm rules .. .,
many of which are not appropriate to litigation between governments”
(ibid., p. 98, para. 58).

In United States Diplomatic and Consular Staff in Tehran, the Court
said:

“The essential facts of the present case are, for the most part,
matters of public knowledge which have received extensive coverage
in the world press and in radio and television broadcasts from Iran
and other countries.” (Z.C.J. Reports 1980, p. 9, para. 12.)

The Court also noted that it had been stated on behalf of the United States
of America that the latter “has had to rely on newspaper, radio and tele-
vision reports for a number of the facts stated in the Memorial . . .”
(1.C.J. Reports 1980, p. 10, para. 12; and see I.C_J. Pleadings, United States
Diplomatic and Consular Staff in Tehran, pp. 192 ff. and pp. 329 ff.).

The Court clearly considered that material. The material had been
communicated to the Government of Iran “without having evoked from
that Government any denial or questioning of the facts alleged . . .”
(1.C.J. Reports 1980, p. 10, para. 13). But it seems to me that the absence of
denial by Iran of the facts alleged went to weight, and not to admissibility.

36
358 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

True, as the Court later said, even where such material meets high
standards of objectivity, the Court regards it

“not as evidence capable of proving facts, but as material which can
nevertheless contribute, in some circumstances, to corroborating
the existence of a fact, i.e., as illustrative material additional to
other sources of evidence” (Military and Paramilitary Activities in
and against Nicaragua (Nicaragua v. United States of America),
LCJ. Reports 1986, p. 40, para. 62; and ibid., Judge Schwebel, dis-
senting opinion, p. 324).

That limited use does not make the material any the less admissible, but it
is a consideration which should be carefully noted.

If media material is admissible at the merits stage, as in the
United States Diplomatic and Consular Staff in Tehran case, it should be no
less admissible at the provisional measures stage, as in this case. In fact,
media material was also presented to the Court at the provisional mea-
sures stage in that case (1.C_J. Pleadings, United States Diplomatic and Con-
sular Staffin Tehran, p.45, and p.67, Appendix C, and ILC J. Reports 1979,
p. 10, para. 7). It is well known that in some domestic systems the rules of
evidence are relaxed in proceedings for interlocutory injunctions so as to
let in hearsay material not otherwise admissible!.

In this case, the need for reliance on media material is clear. The Co-
Agent for the Applicant, Professor Boyle, spoke more than once of diffi-
culties in communicating with Sarajevo; no reason appeared to doubt
those assertions. Even Yugoslavia presented certain statements in the
form of press reports (see Yugoslavia’s written observations, 9 August
1993, Annexes I, IV and V).

In my opinion, subject to questions of weight and to the limitation
referred to above, the media material presented by Bosnia-Herzegovina is
admissible. However, because of the legal considerations explained in the
Order, the reaction of the Court to its request can go no further than
therein set out.

1 Thus, in English law, evidence as to information and belief, if the sources and
grounds are stated, is receivable on interlocutory applications. See The Supreme Court
Practice 1993, Vol. 1, Order 29/1/11 and Order 41/5/1-2.

37
359 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

II. YUGOSLAVIA’S REQUEST FOR PROVISIONAL MEASURES

The Extent of Permissible Use of the Evidence

A major initial question, if a somewhat delicate one, concerns the extent
to which the Court can take account of the supporting evidence in judging
whether the circumstances require an indication of the measures sought.
The problem here is that, while it is reasonably clear from previous cases
that the Court does make use of the evidence, it is less clear in what way or
to what extent it does so. True, the Court does not at this stage make defin-
itive findings of fact, but beyond this there is little that can be said with
assurance. If it does not make definitive findings on the evidence, does it
make provisional ones ? The lack of elucidation is, I think, attributable to
some apprehension that any use made by the Court of the evidence might
lead to unwarranted inferences of prejudgment. And yet the evidence is
presented by the Parties to be used by the Court and is used by it. It seems
to me that apprehensions of unwarranted inferences of prejudgment are
less substantial than the danger deriving from uncertainty as to the way in
which, or the extent to which, the Court makes use of the material.

The settled principle that the Court cannot at this stage make definitive
findings on the merits is recalled in paragraph 48 of the Order. To say that
the Court can make such findings, subject to subsequent alteration or
amendment in the final judgment, is in effect to put the Court at the merits
stage in the position of a court of appeal, sitting on review of its own pre-
vious judgment. The obvious unacceptability of that position does not,
however, have the consequence that the Court must at this stage mechani-
cally indicate measures so long as some supporting material is before it
and regardless of its evidential quality. A court which does that may claim
the virtue of avoiding all risk of prejudgment, but it is a virtue bought at
the price of placing both parties on an artificial basis of evidential equal-
ity in circumstances in which the evidence on one side may be patently
weak. A preliminary appraisal of the quality of the evidence avoids pay-
ment of that price; in so far as it may be thought to involve some risk of
prejudgment, the craft of the judge accustoms him to make such an
appraisal for the limited purposes of interlocutory proceedings without
incurring a risk of prejudgment of the merits.

Provisional measures (whether legally binding or not) are expected to
be implemented and can be immediately productive of important prac-

38
360 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

tical consequences. They are not indicated by the Court unthinkingly.
Under Article 41, paragraph 1, of its Statute, the Court has power to indi-
cate provisional measures “if it considers that circumstances so require”.
The Court cannot know what are the circumstances without having to
consider the evidence produced in proof of the circumstances. This the
Court must do if Judge Anzilotti was correct in speaking of “the possibil-
ity of the right claimed .. . and the possibility of the danger to which that
right was exposed” (Polish Agrarian Reform and German Minority,
P.C.LJ, Series A/B, No. 58, p. 181). If that is the test, as I respectfully think
it is, then the Court is called upon at this stage to make a decision as to
whether there is on the evidence a possibility of the rights claimed by
Yugoslavia and a possibility of danger to those rights; it cannot do that
without considering the quality of the material before it.

This conclusion accords with the position taken by Yugoslavia in its
written observations of 1 April 1993 on Bosnia-Herzegovina’s first
request for provisional measures, in paragraph 5 of which it submitted
that “[t]he assertions on the basis of which the Court is requested to grant
these provisional measures are not true, i.e. they are inconsistent with
facts”. That submission necessarily implied that the Court, even at the
interlocutory stage, can competently consider questions of credibility.

As to the standard applicable, some help may be had from Dumbauld,
who wrote:

“In view of the need for rapidity and the provisional nature of the
order, absolutely convincing proof, such as would be necessary in
forming the Court’s opinion on final judgment, is not necessary.

The Court’s decision must be based on the evidence before it, how-
ever, and not upon mere speculation. Substantial credibility rather
than formally impregnable accuracy should be sought.”
(Dr. E. Dumbauld, Interim Measures of Protection in International
Controversies, 1932, p. 161.)

Thus, although it is not necessary to produce “absolutely convincing
proof”, “substantial credibility” is required. That, I would think, is the test
to be applied in making an evaluation of the quality of the material before
the Court. To the making of such an evaluation I accordingly pass.

The Methods by Which the Yugoslavian Material Has Been Prepared

Each Party disclaims responsibility for genocide and accuses the other
of it. So, from this point of view, there is a certain symmetry in positions.

39
361 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

But the symmetry is broken by an important difference concerning the
position taken by each side in relation to the conflict. Bosnia-Herzegovina
is of course involved in the conflict; Yugoslavia asserts that it is not. It
states that there is a civil war in Bosnia-Herzegovina, that Yugoslavia

“is no belligerent party, that it has no soldiers in the territory of the
‘Republic of Bosnia and Herzegovina’, that it supports with arms no
side in the conflict and that it does not abet in whatever way the com-
mission of crimes cited in the Application [made by Bosnia-Herzego-
vina on 20 March 1993]” (letter from the Federal Ministry for Foreign
Affairs of the Federal Republic of Yugoslavia to the Registrar,
1 April 1993; see also statement by Mr. Zivkovic in CR 93/13, p. 7,
2 April 1993, afternoon).

On the contrary, says Yugoslavia, it has offered refuge to a large number
of Muslims from Bosnia-Herzegovina and has extended humanitarian
help to Bosnia-Herzegovina in several ways (written observations of
Yugoslavia on Bosnia-Herzegovina’s second request for provisional
measures, 9 August 1993, para. 11).

In effect, Yugoslavia’s own position is that it has adopted an even-
handed approach of non-involvement in the military situation in Bosnia-
Herzegovina. Whether that is factually so or not is not now the point; the
point now is that that is the position adopted by Yugoslavia. The adoption
of a position of military non-involvement is relevant to the way the Court
approaches the allegations made by Yugoslavia; it has a bearing on the
quality of the allegations.

The main elements of the case presented by Yugoslavia were assembled
by the “Yugoslav State Commission for War Crimes and Genocide”. The
case so assembled by the Yugoslav Commission alleges that genocide is
being committed, but that it is all being done by Muslims against Serbs; no
hint is given of genocide being committed by Serbs against Muslims. That
is not surprising seeing that, in the first instance, the mandate of the Com-
mission did not extend so far, its report being entitled “Memorandum on
War Crimes and Crimes of Genocide in Eastern Bosnia (Communes of
Bratunac, Skelani and Srebrenica) Committed against the Serbian Popu-
lation from April 1992 to April 1993”. But page 79 of the Memorandum
states:

“A good part of the documentation on the killings, organized
ambushes, massacred persons, destroyed property, maltreatment in
prisons, the looting and the burning is in the possession of the compe-
tent authorities: police stations, health centres and other communal
establishments, as well as the command and units of the Army of the
Republic of Srpska.”

40
362 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

Professor Boyle correctly made the point that not only does this show
that the Yugoslav State Commission for War Crimes and Genocide relied
on documentation provided by “the command and units of the Army of
the Republic of Srpska”, but that it also suggests the existence of close
relations between the Yugoslav authorities and the military authorities of
the Bosnian Serbs. It would be correct for the Court to refrain at this stage
from acting on material of that kind, not simply because it is partisan, as it
is, but because it is partisan material presented by a Party which asserts a
position of military non-partisanship.

Yugoslavia’s Assertion of Non-Involvement in the Military Operations of
Bosnian Serbs

It is necessary now to return to Yugoslavia’s assertion of non-involve-
ment in, or non-support for, Serbian military activity in Bosnia. A state-
ment made on behalf of the Government of Serbia (part of Yugoslavia)
after the Court’s first Order was issued shows that that Government, at
great cost to itself, has in fact been “unreservedly and generously helping”
Serbs in what it regards as “a just battle for freedom and the equality of the
Serbian people [which] is being conducted in the Serb Republic”, i.e., in
the territory of Bosnia- Herzegovina (see the Communiqué issued after the
Session of the Government of the Republic of Serbia, set out in Bosnia-
Herzegovina’s second request of 27 July 1993, at pp. 43-44). A statement
issued on behalf of the Federal Government of Yugoslavia is to similar
effect (Federal Government Communiqué, set out in Bosnia-Herzego-
vina’s second request of 27 July 1993, at pp. 44-45). It was in evidence also
that, in a statement made on 11 May 1993, President Slobodan Milosevic
of Serbia said:

“In the past two years, the Republic of Serbia — by assisting Serbs
outside Serbia — has forced its economy to make massive efforts and
its citizens to make substantial sacrifices. These efforts and these sac-
rifices are now reaching the limits of endurance. Most of the assistance
was sent to people and fighters in Bosnia-Herzegovina, but a substan-
tial amount of aid was given to the 500,000 refugees in Serbia. At the
same time, because of its solidarity with and assistance to the Serbs in
Bosnia-Herzegovina, Serbia is subjected to brutal international sanc-
tions. Today there can be no comparison between us and any other
country in the world, or very few countries, in terms of the economic
and general difficulties we face. Clearly, we were aware we would face
these difficulties when deciding to provide assistance to Serbs who were
at war.

al
363 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

Now conditions for peace in Bosnia have been created. Following
a year of war and long-term peace negotiations, the Serbs have
gained their freedom and have regained the equality taken from them
when the war started. Most of the territory in the former Bosnia-Herze-
govina belongs now to Serb provinces. This is a sufficient reason to halt
the war, and to remove further misunderstandings through negotia-
tions and by peaceful means.

x ok x

Serbia has lent a great, great deal of assistance to the Serbs in Bosnia.
Owing to that assistance they have achieved most of what they wanted.”
(BBC transcript, as reproduced in the second request by Bosnia-
Herzegovina, pp. 47-48.)

From this and other material it is, at this stage, at least arguable that
Yugoslavia has in fact been giving military and other forms of assistance
to the war effort of the Bosnian Serbs; that this assistance began before
and continued uninterrupted by the Court’s Order of 8 April 1993; that
the object of the assistance was to enable Bosnian Serbs to obtain territory
in Bosnia-Herzegovina; and that consequently President Milosevic was
accepting responsibility for the “ethnic cleansing” which was central to
the methods by which the territory was acquired.

Yugoslavia’s assertion of non-involvement in the conflict is open to
serious question. That question must in turn cause the Court to hesitate at
this stage to act on the material presented by it in support of its allegations
of genocide being committed by Bosnia-Herzegovina.

Yugoslavia’s Silence on the Question Whether Bosnian Serbs Have Been
Committing Genocide

If, as I consider, the evidence points to Yugoslavia being in fact suppor-
tive of the Serbian military effort in Bosnia-Herzegovina, the Court might
at this stage reasonably expect Yugoslavia to be in a position to know
whether the Serbian authorities in Bosnia-Herzegovina have or have not
been committing genocide. Yugoslavia neither affirms nor denies this. It
says:

“The FR of Yugoslavia has not directed, supported or influenced
anybody to exercise the crime of genocide or any act described by
Article III of the Genocide Convention against the Muslim popu-
lation of Bosnia and Herzegovina or against any other national,
ethnical or religious group.” (Written observations of Yugoslavia
of 9 August 1993, para. 11.)

42
364 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

A pleading position of that kind leaves open the possibility that geno-
cide is being committed by Serbs against Muslims, that Yugoslavia is in a
position to know this and does know this, but that Yugoslavia is merely
taking the position that such genocide is being committed without its own
support. It is, no doubt, permissible to take up such a position at the mer-
its, the issue being one as to Yugoslavia’s responsibility. But I should have
thought that a less sparing approach was appropriate where Yugoslavia
was itself requesting provisional measures for genocide allegedly being
committed by Muslims against Serbs. Bosnia-Herzegovina for its part
denies that genocide is being committed against Serbs. That is disputed by
Yugoslavia, but it is at least a clear statement of position. The point, in the
case of Yugoslavia, is not that it denies that genocide is being committed
by Serbs, but that it neither admits nor denies it, though in a position to do
one or the other. That, in my opinion, is a circumstance to be carefully
weighed by the Court when exercising its discretion as to whether it would
accede to Yugoslavia’s request for provisional measures in favour of
Serbs.

Yugoslavia’s Request for Provisional Measures Has Been Made Only
because of Bosnia-Herzegovina’s Second Request

Then, as to the timeliness of Yugoslavia’s allegations. The fact that
Yugoslavia’s request is made in response to Bosnia-Herzegovina’s second
request is not necessarily a point against the former. But the question
which arises is this : would Yugoslavia’s request have been made at all had
it not been for Bosnia-Herzegovina’s? I cannot feel that it would have
been. The basic material on which Yugoslavia relies relates to the period
April 1992 to April 1993 and had been collected by the Yugoslav State
Commission for War Crimes and Genocide over a period ending in April
1993. Assuming that this material (whether in whole or in part) could not
be presented to the Court at the previous hearing, it is difficult to appre-
ciate why it is being presented to the Court only some four months after it
was assembled and then only in response to a second request by Bosnia-
Herzegovina. If genocide is in fact being committed against Serbs, the
need for remedial action always remains, any delay in approaching the
Court notwithstanding; but any such delay is, in my view, relevant in
appreciating Yugoslavia’s own confidence in the quality of the allegations
now being advanced by it before a judicial body.

In my opinion, without raising any question of urgency as a juridical
element in its own right, one may reasonably take the view that Yugo-
slavia’s request has been made only because of Bosnia-Herzegovina’s and

43
365 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

has not been presented with sufficient timeliness to suggest that the Court
would, at this stage, be correct in acting upon the supporting material for
the purpose of indicating the provisional measures which Yugoslavia
seeks.

Yugoslavia’s Attitude to the Court’s Order of 8 April 1993

Account has also to be taken of Yugoslavia’s disposition to the provi-
sional measures indicated by the Court in its Order of 8 April 1993. It is
Bosnia-Herzegovina’s complaint that Yugoslavia has at no stage sought to
implement these measures. The fact that the Court is not at this point
engaged in adjudicating on the merits of the case does not mean that the
Court cannot make a definitive finding on the particular question
whether the measures indicated by it have been implemented. In my opin-
ion, the evidence warrants a finding of non-implementation against
Yugoslavia.

The question of non-implementation naturally leads into the question
whether provisional measures are legally binding. The nearest that the
Court has come to answering this question was in 1986, when it said:

“When the Court finds that the situation requires that measures of
this kind should be taken, it is incumbent on each party to take the
Court’s indications seriously into account, and not to direct its con-
duct solely by reference to what it believes to be its rights.” (Military
and Paramilitary Activities in and against Nicaragua (Nicaragua
v. United States of America), I.C.J. Reports 1986, p. 144, para. 289.)

That statement, and the reference to it in paragraph 58 of today’s Order,
stopped short, in its careful formulation, of saying that provisional
measures are binding. Indeed, it could bear the interpretation that the
measures themselves are not binding, a party merely having a duty to
take account of the Court’s indication of them.

The question, if it remains open, dates back to the founding of the
Permanent Court of International Justice (P.C.LJ., Advisory Committee
of Jurists, Procès-Verbaux of the Proceedings of the Committee,
June 16th- July 24th, 1920, p. 735). The main outlines of the argument as to
whether provisional measures are recommendatory or legally binding
appeared in the 1931 records of the rule-making proceedings of the Court
(Acts and Documents concerning the Organization of the Court, P.C.I.J,,
Series D, Second Addendum to No. 2, pp. 181-200). I do not propose to
summarize or analyse the conflicting currents of thought running through
the considerable literature which has since grown up around the subject.
One exchange of opinions may however be mentioned.

44
366 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

Adverting in 1935 to the drafting of Article 41, paragraph 1, of the
Statute of the Permanent Court of International Justice, Henri Rolin per-
ceptively distinguished the question of enforceability from the question
of the binding character of provisional measures, observing :

“le motif allégué pour expliquer l’omission du mot ‘ordonne’
permet de toucher du doigt la fragilité des considérations qui ont
retenu le Comité de juristes: pas de moyen d’exécution, donc pas
d'ordre! Comme si le même argument n’aurait pas pu être invoqué
contre le caractère obligatoire des sentences au fond, comme si dans
l’ordre des juridictions nationales aussi le décrètement des mesures
provisoires n'appartient pas au judiciaire, le contrôle de leur exécu-
tion à l’exécutif!” (Henri A. Rolin, “Force obligatoire des ordon-
nances de la Cour permanente de Justice internationale en matière
de mesures conservatoires”, in Mélanges offerts à Ernest Mahaim,
1935, Vol. 2, p. 286).

In 1952, speaking of the terms of Article 41, paragraph 1, of the Statute of
the present Court in the light of the Charter, he remarked:

“Ces termes pourraient paraître impliquer un pouvoir de décision
et une obligation pour les parties de s’y conformer.

Telle ne paraît pourtant pas être la portée de l’article 94 de la
Charte qui n’attribue d’effets obligatoires qu’aux arrêts rendus par la
Cour.” (Annuaire de l’Institut de droit international, 1954, Vol. 45, I,
p. 487.)

For these reasons, he proposed an amendment to Article 41 in order to
make it clear that provisional measures were binding (ibid., p. 431).

For his part, Hersch Lauterpacht in the following year observed:

“Tam fully in agreement with the suggestion — though not perhaps
with the reasoning — of M. Rolin with regard to Article 41 of the
Statute relating to provisional measures. Without expressing an
opinion on the question whether the indication of provisional mea-
sures is merely in the nature of a recommendation I am of the view
that if the latter interpretation is correct there is room for an amend-
ment of the Statute in this respect. It is not necessarily inconsistent
with the effectiveness of the administration of international justice
that the Court should have no power to decree, with binding effect,
provisional measures to be taken by the parties. But I believe that it is
not part of the function of the Court to recommend measures which
the parties are free to accept or to reject.” (Ibid., pp. 535-536.)

Thus, on one view, it might well be tolerable that, having regard to the
special framework in which it functions, an international court, unlike a
municipal court, should not have any power to decree provisional
measures with binding effect. What was less acceptable was that it should

45
367 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

have “power”, but “power” merely to recommend measures to the
parties which they were free to accept or to reject.

The suggested solution by way of amendment does not, of course,
remove the duty of the Court to pronounce meanwhile upon the question
of interpretation, in a proper case, as to whether provisional measures are
binding. A doubt which may present itself is whether an answer to the
questions now before the Court requires a determination of that particu-
lar issue of interpretation. The need for a determination of the issue might
arise if, for example, the question were whether a party was entitled to
reparation for non-implementation by the other party of provisional
measures, or to reparation for implementation by it where the main claim
against it later fails either for want of jurisdiction or on the merits. But it is
not the case of Bosnia-Herzegovina that any breach by Yugoslavia of the
provisional measures indicated on 8 April 1993 will expose Yugoslavia to
some specific legal penalty or give to Bosnia-Herzegovina some specific
legal right relevant to these proceedings.

This doubt may be regarded as somewhat narrowly based; the better
view may well be that the question of interpretation does arise. I do not,
however, propose to express an opinion on the question because it
appears to me that an alternative approach is possible.

The material issue is whether Yugoslavia has in fact implemented the
measures as the Court expected it would, whether or not they are legally
binding. A distinction may be drawn between the indication of measures
and the measures indicated. The question relating to the “indication” is
whether it has the effect of a judicial decision which attaches a legal obli-
gation to a party. The question relating to the “measures” is whether they
represent a judicial finding as to what needs to be done to preserve the
rights in contest. In my opinion, even if the indication is not legally bind-
ing, the measures possess the character of a judicial finding as to what was
required to preserve those rights pendente lite, that finding having been
made after due hearing by the Court sitting as a court of law in exercise of
a specific power conferred by law. It follows that any non-implementa-
tion, even if not in breach of a legal obligation, represents an inconsistency
with that judicial finding.

Now, the Court has no power to penalize such an inconsistency; but, in
my view, the inconsistency is something to be taken into account by
it in evaluating the quality of the evidence presented by the non-imple-
menting party in support of a request for provisional measures to
preserve substantially the same rights which the Court’s original
Order was in the first instance intended to protect. Unless the Court,
which has an undoubted discretion in deciding whether it would grant a
request, can take account of a non-implementation in that way, there

46
368 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

is little point in the provision in Rule 78 of the Rules of Court to the
effect that

“{t]he Court may request information from the parties on any matter
connected with the implementation of any provisional measures it
has indicated” (discussed in Geneviéve Guyomar, Commentaire du
réglement de la Cour international de Justice, 1983, pp. 495-496).

This point having been reached, it is useful to consider the following
view expressed by Dumbauld:

“When a refusal to furnish information or to carry out provisional
measures is put on record, apparently a presumption arises which
takes the place of direct evidence in the sense that it legitimates a con-
clusion derived from the fact in question by reasonable inference.”
(Dr. E. Dumbauld, Interim Measures of Protection in International
Controversies, 1932, p. 161; footnotes omitted.)

Yugoslavia, not having implemented the provisional measures indi-
cated by the Court, now seeks provisional measures of its own. I do not go
so far as to suggest that the non-implementation necessarily or automati-
cally debars Yugoslavia from making its request (as well it might in a
corresponding case in some domestic jurisdictions); but it is, in my view,
something which legitimates the conclusion that, in all the circumstances,
it would not be correct for the Court, at this stage, to act on the material
presented by Yugoslavia in support of the particular measures it requests.

III. CONCLUSION

It is difficult to think of any measures which the Court could both use-
fully and competently indicate in addition to those already set out in its
previous Order. On the other hand, such has been the deterioration in the
situation since the making of the previous Order, that the Court could
hardly do less than call for the immediate and effective implementation of
the provisional measures therein indicated. Judge Sir Hersch Lauterpacht
was not thinking of the Court when he said:

“Admittedly, there is as a rule no difficulty encountered by doing
nothing or little, but this is hardly a reasonable standard by which to
gauge the fulfilment of the task of the supervising authority.” (Admis-
sibility of Hearings of Petitioners by the Committee on South West
Africa, I.C.J. Reports 1956, p. 53.)

47
369 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

The Court is not of course in the position of the supervisory authority
there referred to, but that scarcely suffices to denude the remark of rele-
vance to such competence as belongs to the Court. Nor should it; for, to
transpose words once used by Judge Read from their peaceful context to
the unthinkable inhumanities being unleashed in Bosnia-Herzegovina :

“It takes one bold act to transform the unthinkable into the think-
able, and a second or third to make it a normal course.” (Cited in
Georg Schwarzenberger, International Law as Applied by Interna-
tional Courts and Tribunals, Vol. IV, p. 21.)

(Signed) Mohamed SHAHABUDDEEN.

48
